1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 18cv2239-DMS(BLM)
11   RAYMOND DEAN MYERS,

12                                         Plaintiff,       REPORT AND RECOMMENDATION
                                                            GRANTING DEFENDANT R. ARIAS’
13   v.                                                     MOTION TO SEVER AND DISMISS
                                                            PLAINTIFF’S CLAIMS AS TO
14   ARLITA BASTO and R. ARIAS,
                                                            DEFENDANT ARLITO BASTO
15                                     Defendants.
                                                            [ECF No. 28]
16

17

18

19
20         This Report and Recommendation is submitted to United States District Judge Dana M.

21   Sabraw pursuant to 28 U.S.C. § 636(b) and Civil Local Rule 72.1(c) of the United States District

22   Court for the Southern District of California.         For the reasons set forth below, this Court

23   RECOMMENDS that Defendant R. Arias’ motion to sever and dismiss Plaintiff’s claims as to

24   Defendant Basto be GRANTED.

25                                          BACKGROUND

26         Plaintiff Raymond Dean Myers is a state prisoner proceeding pro se and in forma pauperis,

27   who currently resides at Richard Donovan Correctional Facility (“RJD”). ECF No. 1 (“Complaint”)

28   at 1. Plaintiff initiated this action on September 26, 2018 when he filed a complaint under the

                                                        1
                                                                                      18cv2239-DMS(BLM)
1    Civil Rights Act, 42 U.S.C. § 1983, alleging ADA and Eighth Amendment violations. See id. at 3,

2    8, 13.    Plaintiff’s Complaint named Daniel Paramo, A. Miller, Arlita Basto, and R. Arias as

3    Defendants. Id. at 1. On November 5, 2018, District Judge Sabraw issued an Order dismissing

4    sua sponte Defendants Paramo and Miller “for fail[ure] to state a claim upon which § 1983 relief
5    [could] be granted.” ECF No. 10 at 6–8. Plaintiff has filed several miscellaneous motions since

6    filing his original Complaint, but Defendants Arias and Basto have not yet filed an Answer. See

7    Dkt. On April 4, 2019, Defendant R. Arias filed the instant “Motion Under Federal Rule of Civil

8    Procedure 21” seeking to “sever and dismiss Plaintiff’s claims as to unserved Defendant Basto.”

9    ECF No. 28-1 (“Mot.”) at 2. Defendant Basto has since been served. See ECF No. 45. On April

10   5, 2019, this Court set a briefing schedule governing Arias’ motion [ECF No. 30], but Plaintiff

11   failed to file an opposition or notice of non-opposition in response to Arias’ motion.1 See Dkt.

12                                      FACTUAL BACKGROUND

13            In his Complaint, Plaintiff describes himself as an “ADA Inmate” and alleges that

14   Defendants Arias and Basto were deliberately indifferent to Plaintiff’s medical needs in violation

15   of the Eighth Amendment. Complaint at 3, 8–17. Plaintiff alleges that he has “a suppressed

16   immune system from [a] past splenectomy . . . , extensive chemo-therapy for lymphoma . . . ,

17   a superior vena cava occlusion . . . , and current ringworm.” Id. at 3. Plaintiff also claims to

18   have “transverse m[ye]litis causing ‘paralysis of the T-8 spinal cord,’” celiac sprue (a gluten

19   allergy), renal failure, shingles, and a history of e coli. Id. at 8–9, 13. Plaintiff further alleges
20
     1 Though Plaintiff failed to file an opposition in response to Defendant Arias’ motion, Plaintiff did
21
     file “objections” to various Court Orders in this case, which were accepted on discrepancy. See
22   ECF No. 41. Objection number six (6) states “I object to the dismissal of jointer [sic] will force
23   plaintiff to file another Law Suit and pay another court cost filing fee of $350.00, a total cost of
     $700.00, and will always remain on plaintiff’s account along with the $2,500 restitution.” Id. at
24   2. Even if the Court were to consider Plaintiff’s standalone objection to Arias’ motion, Plaintiff’s
     desire to avoid additional filing fees does not justify allowing for permissive joinder of a
25   Defendant where such joinder would be inappropriate. See Corley v. Google, Inc., 316 F.R.D.
26   277, 292 (N.D. Cal. 2016) (citing U.S.C. § 1915(a)) (explaining that where a plaintiffs lacks the
     financial resources to file a new complaint, the plaintiff can apply to proceed in forma pauperis
27   and upon a showing that plaintiff is unable to pay, “a court may authorize the commencement
     of a suit without prepayment of the [required] filing fee . . . .”). Plaintiff has made no showing
28   as to “why the in forma pauperis procedure would not alleviate [his] financial burden.” See id.

                                                      2
                                                                                       18cv2239-DMS(BLM)
1    that he contracted Hepatitis-C after being double celled with inmate Jesse Rassenberg, who

2    Plaintiff claims to be a carrier of the virus. Id. at 4. Plaintiff asserts that the Hepatitis-C is

3    “causing ‘irreparable damage’ [to] his liver” through cirrhosis, which will continue “for the rest

4    of his natural life.” Id. Plaintiff contends that Arias participated in the wrongful “double-celling”

5    of Plaintiff with other inmates at Centinela State Prison (“Centinela”) between November 2013

6    and March 2014, when Plaintiff allegedly contracted Hepatitis-C. Id. at 13–14.

7           Plaintiff alleges that his claims against Basto arose after Plaintiff’s transfer to RJD on April

8    21, 2017. Id. at 8. Plaintiff asserts that Basto deliberately disregarded Plaintiff’s need for a

9    2200–2400 calorie diet, which was allegedly ordered by Plaintiff’s primary care provider. Id. at

10   8–9. Plaintiff alleges that Basto does not allow Plaintiff—an ADA inmate—“to ‘obtain proper food

11   amounts’ and calories . . . ,” subjecting Plaintiff to Basto’s deliberate indifference, in violation of

12   Plaintiff’s Eighth Amendment rights. Id. at 9. Plaintiff further alleges that Basto’s actions cause

13   Plaintiff “to obtain the needed calories by taking an ‘extra lunch’ when available, before guards

14   can stop him and take away . . . [the] food.” Id. at 8. Plaintiff contends that taking an extra

15   lunch has led to “many threats of a serious 115 violation[s] (disciplinary action), and also verbal

16   assaults and constant harassment from certain (bully) Guards in the cafeteria . . . .” Id.

17                                           LEGAL STANDARD

18          “Rule 20(a) imposes two specific requisites for the joinder of parties: (1) a right to relief

19   must be asserted by, or against, each plaintiff or defendant relating to or arising out of the same
20   transaction or occurrence; and (2) some question of law or fact common to all the parties will

21   arise in the action.” League to Save Lake Tahoe v. Tahoe Reg’l Planning Agency, 558 F.2d 914,

22   917 (9th Cir. 1977). Where already joined parties “fail to meet both of these requirements, the

23   district court may sever the misjoin[ed] [parties], as long as no substantial right will be

24   prejudiced by the severance.” Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997); see

25   also Fed R. Civ. P. 21 (“Misjoinder of parties is not a ground for dismissing an action. On motion

26   or on its own, the court may at any time, on just terms, add or drop a party. The court may also
27   sever any claim against a party.”).

28   ///

                                                       3
                                                                                         18cv2239-DMS(BLM)
1           The requirements of Rule 20(a) are “to be construed liberally in order to promote trial

2    convenience and to expedite the final determination of disputes, thereby preventing multiple

3    lawsuits.” Id. However, even if the requirements of Rule 20(a) are satisfied, district courts have

4    discretion to deny joinder upon determining “whether permissive joinder would ‘comport with

5    the principles of fundamental fairness’ or would result in prejudice to either side.” Coleman v.

6    Quaker Oats Co., 232 F.3d 1271, 1296 (9th Cir. 2000) (citing Desert Empire Bank v. Ins. Co. of

7    N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980)); see also Harmon v. Brown, 2018 WL 6243246, at

8    *1 (S.D. Cal. Nov. 29, 2018) (“Even if the standard for permissive joinder under Rule 20(a) is

9    satisfied, district courts have the discretion to refuse joinder in the interests of avoiding prejudice

10   and delay, ensuring judicial economy, or safeguarding principles of fundamental fairness.”). In

11   deciding whether a party is properly joined, “a court should consider [among other things]

12   factors such as the possible prejudice that may result to any of the parties in the litigation . . . ,

13   the closeness of the relationship between the new and old parties . . . , and the new party’s

14   notice of the pending action.” Desert Empire Bank, 623 F.2d at 1375.

15                                              DISCUSSION

16          Arias argues that other than Plaintiff’s allegation that “both Defendants were deliberately

17   indifferent to his health, there is no relation between . . . the two named Defendants or the

18   alleged incidents.” Mot. at 4. Arias argues that Plaintiff’s claim against him “is that in 2013 or

19   2014, Captain Arias was deliberately indifferent to [Plaintiff’s] health when Arias housed Plaintiff
20   with another inmate with Hepatitis C while at Centinela, resulting in Plaintiff contracting Hepatitis

21   C.” Id. Arias argues that conversely, Plaintiff’s claim against Defendant Basto “is that in 2017,

22   Dietician Basto was deliberately indifferent to [Plaintiff’s] health at RJD when she ignored a

23   medical order for Plaintiff to receive additional calories to manage his celiac disease.” Id. Arias

24   argues that Plaintiff failed to allege how Arias was “involved in any way in Defendant Basto’s

25   alleged failure to provide Plaintiff with” an appropriate diet, as well as how Defendant Basto

26   “participated in any way in the [2013] decision to house Plaintiff with” another inmate at
27   Centinela. Id. Finally, Arias argues that “[i]f Plaintiff is allowed to bring unrelated claims in this

28   action, he avoids paying the separate filing fees and otherwise skirts the [requirements of the

                                                       4
                                                                                         18cv2239-DMS(BLM)
1    Prison Litigation Reform Act (“PLRA”)] because he can minimize the chance of incurring a ‘strike’

2    against him should one of his claims be dismissed” as frivolous or for failure to state a claim.2

3    Id.

4          A. Whether a Right to Relief was Asserted Against Defendants Arias and Basto

5            Relating to or Arising Out of the Same Transaction or Occurrence

6            Here, Plaintiff’s claims against Arias and Basto are not related to—nor do they arise from—

7    the same transaction or occurrence.        Plaintiff’s claim against Arias relates to the alleged

8    occurrence of Plaintiff being double celled with another inmate, who purportedly carried

9    Hepatitis-C and consequently, infected Plaintiff. See Complaint at 13–14. Conversely, Plaintiff’s

10   claim against Basto relates to multiple occurrences of Basto allegedly refusing to provide Plaintiff

11   with a 2200–2400 calorie diet since Plaintiff’s arrival at RJD. See id. at 8. In addition, Plaintiff

12   claims the incidents involving Arias occurred sometime between November 2013 and March

13   2014, but the incidents involving Basto did not arise until April 2017. See id. at 8, 13–14.

14   Moreover, Plaintiff’s claims against Arias allegedly occurred at Centinela State Prison, but

15   Plaintiff’s claims against Basto allegedly occurred at RJD. Id. at 8, 13. Plaintiff’s experience

16   with Arias and Plaintiff’s experience with Basto are differentiated by the actors, the time, the

17   place, and the surrounding facts, which establishes that the occurrences with Arias and Basto

18   do not relate to, nor arise from, the same transaction or occurrence. See Johnson v. Pamplin,

19   2018 WL 316974, at 3 (S.D. Cal. January 8, 2018) (quoting Sua v. Espinda, 2010 WL 184314,
20   at *2 (D. Haw. Jan. 19, 2010)) (explaining that “[u]nrelated claims involving unrelated

21   defendants belong in different suits,” even where the defendants worked at the same facility

22   and the occurrences took place within twenty-four hours of each other); Denham v. Aranda,

23   2012 WL 3561988, *3 (S.D. Cal. August 17, 2012) (“Though the Court appreciates the

24   connection [the plaintiff] draws between one event, the next, and the next, the chain of events

25   must end somewhere. Even if the transaction or occurrence that first gave rise to . . . [the

26
     2Section 1915(g) of the PLRA limits prisoners to three civil actions or appeals of a judgment
27
     where those actions or appeals are either “frivolous, malicious, or fail to state a claim upon
28   which relief may be granted . . . .” 28 U.S.C.A. § 1915(g).

                                                      5
                                                                                      18cv2239-DMS(BLM)
1    retaliation] resulted in [the plaintiff’s] transfer whereby he suffered this series of unfortunate

2    events, the Court finds those events sufficiently distinct from the retaliation that they do not

3    make up the same ‘series of transactions or occurrences’ for purposes of Rule 20.”).

4           Furthermore, though pro se pleadings should be construed liberally, the pleadings “must

5    nevertheless contain factual allegations which the Court can construe.” Johnson v. Pamplin,

6    2018 WL 316974, at *3 (S.D. Cal. January 8, 2018). Here, Plaintiff has stated no factual

7    allegations that link his claim against Arias to his claim against Basto. See, e.g., Klan v. Dublin

8    Police Dep’t, 2016 WL3682545, at *8 (N.D. Cal. July 12, 2016) (finding permissive joinder

9    inappropriate where there was “no factual overlap between [the plaintiff’s] experience being

10   arrested and transported to San Diego and his experience in court once there.”). Accordingly,

11   Plaintiff’s claims against Arias and Basto do not arise from, nor relate to, the same transaction

12   or occurrence.

13      B. Whether a Question of Law or Fact Common to All the Parties Exists

14          Though Plaintiff’s claims against Arias did not arise from, nor relate to, Plaintiff’s claims

15   against Basto, Plaintiff did allege the same general violations of law against both Defendants.

16   Count 2 of Plaintiff’s Complaint concerns his allegations against Defendant Basto, and Count 3

17   details Plaintiff’s allegations against Defendant Arias. See Complaint at 8, 13. In both Count 2

18   and Count 3, Plaintiff lists “ADA violation[s] and Eighth Amendment violation[s],” as the specific

19   rights that were violated. See id. However, “the mere fact that all Plaintiff[’s] claims arise under
20   the same general law does not necessarily establish a common question of law or fact.” Coughlin

21   v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). See also Visendi v. Bank of American, N.A.,

22   733 F.3d 863, 870 (9th Cir. 2013) (finding no commonality of facts or law where the “Plaintiffs

23   merely allege[d] that Defendants violated the same laws in comparable ways.”). Here, the

24   allegations against Arias and the allegations against Basto constitute two separate and unrelated

25   incidents, and the Court finds no common question of law or fact as to the Defendants.

26   Furthermore, because the claims against Arias and Basto do not relate to, nor arise from, the
27   same transaction or occurrence, Plaintiff cannot satisfy the two-part test necessary to join his

28   claims against Defendant Basto with those against Defendant Arias.

                                                      6
                                                                                      18cv2239-DMS(BLM)
1        C. Prejudice and the Interests of Justice

2           Given the differences between Plaintiff’s claims against Basto and his claims against

3    Arias—and the need for those claims to be viewed in an individual light—severance and dismissal

4    of the claims against Basto is in the interest of justice and will promote trial efficiency. See

5    Coughlin, 130 F.3d at 1351 (holding severance of plaintiffs was proper where the claims needed

6    to “be viewed in a separate an individual light,” while stating that “Rule 20 is designed to

7    promote judicial economy, and reduce inconvenience, delay, and added expense.”).

8    Furthermore, because Plaintiff’s alleged claims against Basto appear to be ongoing,3 it is unlikely

9    that Plaintiff will be prejudiced by any statutes of limitations surrounding those claims. See Rush

10   v. Sport Chalet, Inc., 779 F.3d 973, 975 (9th Cir. 2015) (“[D]istrict courts who dismiss rather

11   than sever must conduct a prejudice analysis, including ‘loss of otherwise timely claims if new

12   suits are blocked by statutes of limitations.’”) Finally, due to the early stage in litigation [see

13   generally Dkt.], Plaintiff has no substantial right that will be prejudiced by Defendant Basto’s

14   dismissal.

15                                            CONCLUSION

16          For the reasons stated above, Plaintiff cannot overcome the two-part test necessary to

17   allow Defendant Basto to remain as a defendant in this case, because Plaintiff’s claims against

18   Basto and Arias are not related. Accordingly, this Court RECOMMENDS that Defendant Arias’

19   motion be GRANTED and the claims against Defendant Basto be severed and DISMISSED
20   without prejudice.

21          IT IS HEREBY ORDERED that any written objections to this Report and

22   Recommendation must be filed with the Court and served on all parties no later than June 20,

23

24
     3 Plaintiff motioned the Court for emergency injunctive relief and a restraining order requesting,
25   among other things, that Basto be directed to serve Plaintiff a 2200 calorie diet. See ECF Nos.
26   7, 9. These motions were made in October and November of 2018 and after Judge Sabraw
     denied said motions, Plaintiff made several attempts to challenge Judge Sabraw’s Order, most
27   recently in April of 2019. See ECF Nos. 7, 9, 10, 14, 16, 26, 27, 32. Accordingly, Plaintiff’s
     alleged claims against Basto will remain ongoing so long as (1) Plaintiff continues to receive a
28   less than 2200 calorie diet, and (2) Basto has the authority to increase Plaintiff’s caloric intake.

                                                      7
                                                                                      18cv2239-DMS(BLM)
1    2019. The document should be captioned “Objections to Report and Recommendation.”

2          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the Court

3    and served on all parties no later than July 11, 2019. The parties are advised that failure to

4    file objections within the specified time may waive the right to raise those objections on appeal

5    of the Court’s Order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).

6          IT IS SO ORDERED.

7    Dated: 5/22/2019

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    8
                                                                                    18cv2239-DMS(BLM)
